DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an extendable cylinder spaced from the rotation shaft” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The preceding limitation introduces two rotation shafts (“a rotation shaft integral with each carriage”) with no distinction between the rotation shafts, and thus “the rotation shaft” lacks sufficient antecedent basis as to which rotation shaft it is in reference to. 
In view of the above, the limitation “an extendable cylinder spaced from the rotation shaft” is ambiguous, and therefore indefinite, because the claim recites two rotation shafts—one for each carriage. Thus, it is ambiguous as whether the extendable cylinder must be spaced from each rotation shaft or just one. 
Claims 2-5 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bernardi (US 3731332 A). 
1. Bernardi discloses a safety device for a vehicle wash tunnel [Abstract] comprising: 
a support structure with two parallel rails 32/34 [Fig. 1] for the placement by means of corresponding carriages 28/30 of the arms 42/44 of an arch 36 which incorporates a horizontal brush 52 for washing the vehicle [Fig. 2; col. 4, lines 11-28], capable of linear movement along the arms of the arch [Fig. 2, via 88; col. 4, lines 48-52] and the rails [Fig. 2, via 28/30], 
the safety device comprising: 
a rotation shaft 46 integral with each carriage [Fig. 2, via 26, col. 4, lines 11-18] for fastening each arm 42/44 of the corresponding arch 36 [Fig. 2; col. 4, lines 11-18]; and 
an extendable cylinder 90/94 spaced from the rotation shaft 46 which joins the carriage to the arch 36 by means of supports whereon it can rotate [Fig. 2, via 92, col. 4, lines 51-58], wherein the arch 36 is capable of rotating with respect to the carriages 28/30 and the extension of the extendable cylinder 90/94 causes the rotation of the arch 36 [Fig. 1-2; col. 4, lines 51-58].
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art of record fails to teach or suggest, alone or in combination, a safety device for a vehicle wash tunnel comprising vehicle wash tunnel structure and the claimed safety device of claim 1, in combination with “a locking hook integral with the carriage, capable of tilting; and an interlocking support integral with the arch”, as recited in claim 2, and in conjunction with the other limitations thereof. 
Claims 3-5 depend from claim 2 and therefore are also considered to contain allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional vehicle wash tunnel apparatus comprising overhead horizontal brushes [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)-270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713